The majority relies on the cases of Farmer v. United Bhd. ofCarpenters  Joiners of America, Local 25 (1977), 430 U.S. 290, and Allis-Chalmers Corp. v. Lueck (1985), 471 U.S. 202, in finding that Hamrick's state action for invasion of privacy is preempted by Section 301 of the Labor Management Relations Act. However, it does not apply the test enunciated in those cases for making such a determination. Specifically the majority has not determined:
1.  Whether the conduct complained of was protected by the Act so that a state action could interfere with or regulate conduct that was intended to be protected by Congress;
2.  Whether there was an overriding state interest in protecting its residents (from the conduct complained of); and
3.  Whether the state cause of action might interfere with effective administration of national labor policy. Falls Stamping Welding Co. v. Internatl. Union, UAW (C.A. 6, 1984),744 F.2d 521.
Applying the above test to the instant case would result in this court's refusal to apply the preemption doctrine. The United States Supreme Court has refused to apply the doctrine where, as here, the activity in question was merely a peripheral concern of the Labor Management Relations Act. San Diego Bldg. TradesCouncil v. Garmon (1959), 359 U.S. 236. Allowing the instant state action to proceed does not result in state regulation of federally protected conduct. Therefore, it is not preempted.
Finally, there was absolutely no indication in any of the summary judgment materials that Hamrick voluntarily "consented" to the search of her purse, wallet, make-up case or desk. The concurring opinion cites no company rule or regulation authorizing such searches. A search does not become consensual merely because the person being searched failed to actively resist, thereby avoiding a violent confrontation. Yet, as I read the concurring opinion, one waives his cause of action for battery or invasion of privacy if he fails to actively resist the search. Accordingly, I respectfully dissent.